THE THIRTEENTH COURT OF APPEALS

                                   13-15-00318-CV


                         Judy Aldape-Ybarra aka Judy Kemp
                                         v.
                                 Dora Lopez Ybarra


                                   On Appeal from the
                    357th District Court of Cameron County, Texas
                          Trial Cause No. 2012-DCL-1908-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed without prejudice. The Court orders

the appeal DISMISSED without prejudice in accordance with its opinion. Costs of the

appeal are adjudged against the party incurring same.

      We further order this decision certified below for observance.

September 1, 2015